Citation Nr: 1129278	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral lower leg disability.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2007 and October 2008, rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Video Conference was convened before the undersigned Veterans Law Judge in April 2011.  The transcript of this hearing has been associated with the claims file.

The Veteran's representative submitted a statement contemporaneous with the April 2011 Video Conference hearing waiving the Veteran's right to have the agency of original jurisdiction (AOJ), which in this case is the RO, consider in the first instance all additional pertinent evidence received since the last adjudication of the issues on appeal (a statement of the case (SOC) dated in November 2007).  Accordingly, the Board has jurisdiction to consider this evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).

As developed below, the first two issues on appeal were characterized respectively as entitlement to service connection for lumbago and for bilateral shin splints.  The Board has recharacterized each more broadly as indicated above for the Veteran's benefit.




The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In addition to the issues listed above, the issues of entitlement to a disability evaluation higher than 10 percent for tinnitus and entitlement to a compensable disability evaluation for chronic sleep disturbance also currently are on appeal before the Board.  These issues are addressed in a separate decision because a different docket number was assigned to them.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran currently has a chronic low back disability.

2.  The weight of the evidence does not show that the Veteran currently has a chronic bilateral lower leg disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for a bilateral lower leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

By letter dated in June 2008, the Veteran was informed of the evidence required to establish service connection, the evidence not of record necessary to substantiate the issues of service connection raised in his claim, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  As this letter fully addressed all notice elements and was supplied in advance of the initial adjudication of the claim by the AOJ/RO in October 2008, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA treatment records.  With respect to private treatment records, he submitted some on his own behalf and VA also obtained some.

Neither a VA medical examination nor a VA medical opinion has been afforded to the Veteran with respect to his claimed low back disability or claimed bilateral lower leg disability.  In determining whether such medical examination or opinion is necessary under the duty to assist, there are four factors for consideration.  They are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that it is unnecessary to provide the Veteran a VA medical examination or to obtain a VA medical opinion regarding his low back or lower legs because these factors have not been met. Indeed, discussed below is that the weight of the evidence does not show that even the most basic first requirement of a current disability has been satisfied.

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a low back disability and for a bilateral lower leg disability.  He contends that the first of these claimed disabilities was caused by long road marches carrying a heavy rucksack as well as by various duties such as setting up tents during service.  He contends that the second of these claimed disabilities was caused by running in boots during service.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

As an alternative to establishing the second and third prongs in Hickson, service connection also may be established if the evidence reveals a current disability that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be found if (1) the disability was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  He therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Noted at the outset is that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Each of the aforementioned manners of securing service connection begins with the preliminary requirement that the Veteran has a current disability or disease.  In this regard, recent VA treatment records contain no relevant information.  Recent private treatment records document the Veteran's complaint of pain in his shins during his February 2003 VA Persian Gulf examination.  No diagnosis was provided.  These records also document the Veteran's complaint of back pain in October 2006.  Specifically, he reported bending over and feeling something slip in his lower back two weeks prior with residual right side soreness after conservative home treatment.  Lumbago was diagnosed at this time and listed among the Veteran's health problems thereafter.  The Veteran indicated in a July 2008 statement that his lower legs presently were not bothering him but that his back persistently is sore or painful.  He testified at the April 2011 Video Conference hearing that he sometimes has problems with his lower legs.

Based on this evidence, the Board finds that entitlement to service connection for a low back disability and for a bilateral lower leg disability is not warranted.  The weight of the evidence does not show that the Veteran currently has either disability.  No diagnosis other than lumbago has been rendered by a medical professional with respect to his lower back.  Lumbago is defined as pain in the lumbar region.  See Dorland's Illustrated Medical Dictionary 1092 (31st ed. 2007).  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  No diagnosis whatsoever has been rendered by a medical professional with respect to the Veteran's bilateral lower legs.

Acknowledgement is given to the lower back and bilateral lower leg symptomatology noted by the Veteran.  He is competent in this regard because he personally experienced the symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a layperson without medical knowledge, training, and/or experience is competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  Lower back and bilateral lower leg disabilities other than broken bones inherently are not simple to identify given the complexities of the musculoskeletal system.  The Veteran does not contend that he was reporting a contemporaneous medical diagnosis related to his lower back or to his lower legs.  As noted above, no such diagnosis indeed is found in the evidence of record.  It finally is clear for this reason that the Veteran's description of his lower back and lower leg symptoms has not, as of yet, been used to support a later diagnosis of a chronic lower back or bilateral lower leg disability made by a medical professional.  As such, he is not competent to conclude that he has a disability of the lower back or of the lower legs.  

Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a disability with respect to either the Veteran's lower back or his lower legs has not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for a low back disability and for a bilateral lower leg disability further is denied without more, as consideration of the other requirements for each manner of establishing this benefit is unnecessary since doing so would not alter the conclusion reached herein.


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral lower leg disability is denied.


REMAND

The issues of entitlement to service connection for vertigo unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

As noted above, VA's duty to assist mandates that a medical examination be provided and/or a medical opinion be obtained when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) otherwise insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79.  

Service treatment records document that the Veteran reported onset of "fainting feelings during the day" from lack of sleep in April 1988.  They also document that he complained of dizziness in association with an upper respiratory infection/bronchitis in March of an illegible year in the 1990's.  

In a October 1997 rating decision, service connection for chronic sleep disturbance was granted.  Service connection for tinnitus and for bilateral hearing loss was granted in a March 2003 rating decision.

Post-service VA treatment records include the Veteran's complaint of ear problems.  Post-service private treatment records reflect the following.  The Veteran consistently has reported ear problems and sleep problems.  He reported acute onset severe dizziness which lasted two hours before resolving in July 2005.  Benign paroxysmal positional vertigo (BPPV) was diagnosed.  In March 2006, he complained of vertigo over the previous few weeks which had resolved.  Vertigo due to viral labyrinthitis was diagnosed.  Magnetic resonance imaging (MRI) was ordered to uncover any serious central nervous system pathology secondary to vertigo.  Performed later in March 2006, the MRI revealed no evidence of acoustic neuroma.  The Veteran noted at his December 2006 VA audiological examination that his tinnitus had increased since his July 2005 vertigo episode.  In May 2008, it was noted that he has had tinnitus "for a long time and now has added vertigo."  

The Veteran repeatedly asserted, including in his May 2008 claim, his November 2008 notice of disagreement, and his June 2009 Appeal to Board of Veterans' Appeals (VA Form 9), his belief that his vertigo was secondary to his tinnitus.  At the April 2011 Video Conference hearing, he testified that he had three to four episodes of vertigo in the last year.  He additionally attributed his vertigo to getting no sleep.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his claimed vertigo.  The Board finds based on the above evidence that the provision of such a medical examination and opinion is required because the McLendon requirements have been met.  Diagnoses of vertigo as well as BPPV have been made in post-service private treatment records based on the Veteran's complaint of symptoms including dizziness.  Service treatment records confirm that he similarly experienced dizziness as well as "fainting feelings" on two occasions during service.  Lack of sleep was identified by him as the cause on one of these in-service occasions and recently.  Post-service private treatment records note ear problems such as viral labyrinthitis and tinnitus to be the cause.  As such, indications exist that the Veteran's claimed vertigo may be associated with his service, with his service-connected chronic sleep disturbance, and with his service-connected ear problems of tinnitus and bilateral hearing loss.  No opinion exists confirming the presence or absence for each of these potential associations, however.  Therefore, a VA medical examination complete with a medical opinion is needed.  A remand is necessary to arrange for this development.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any vertigo disability found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the results shall be reported in detail.  For any and each vertigo disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:  (1) was incurred during or otherwise related to service, (2) was caused by or permanently aggravated by service-connected chronic sleep disturbance, (3) was caused by or permanently aggravated by service-connected tinnitus, and (4) was caused by or permanently aggravated by service-connected bilateral hearing loss.  A complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be made for each diagnosis rendered and each opinion expressed.  Each of the above actions shall be documented in an examination report.

3.  Then readjudicate the issue of entitlement to service connection for vertigo.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


